          Case 2:16-cv-01380-MPK Document 136 Filed 10/29/18 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KAREN KAPP, individually and as                   )
Administrator of the Estate of her minor son,     )
ZACHARY PROPER,                                   )       Civil Action No. 16-1380
                                                  )       Magistrate Judge Maureen P. Kelly
               Plaintiff,                         )
                                                  )
                       v.                         )
                                                  )
JOHN E. WETZEL, ERIC BUSH, ROBERT                 )
MARSH, MHM SERVICES, MURRAY                       )
THOMPSON, YIN HA YUN, KAREN                       )
MARUSA, and MARK NICHOLSON,                       )
                                                  )
               Defendants.                        )


                                        HEARING MEMO

                              HEARING HELD: Pretrial Conference
                            DATE HEARING HELD: October 29, 2018
                            BEFORE: Magistrate Judge Maureen P. Kelly

 Appearing for Plaintiff:                             Appearing for Defendants:
 Margaret Schuetz Coleman, Esquire                    J. Eric Barchiesi, Esquire
 Alexander Wright, Esquire                            Yana L. Warshafsky, Esquire

 Hearing began at 8:50 a.m.                           Hearing concluded at 10:05 a.m.

 Stenographer: Julie Kienzle

                                            OUTCOME:


 Initial first day of trial conference conducted. Immediately prior to the commencement of jury
 selection, a second conference was conducted at which time counsel for both sides moved for a
 continuance of trial in light of events of this past weekend in this community and nature of this
 case.

 Status conference scheduled for Monday, 11/5/18 at 10:00 a.m. to reschedule trial.
